ACCEPTED
                                                                                                     03-14-00570-CR
                                                                                                             6633619
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                8/25/2015 9:17:53 AM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                                          RICHARD E. WETZEL
                                            ATTORNEY AT LAW

                                      1411 WEST AVENUE, SUITE 100                 FILED IN
                                            AUSTIN, TX 78701              3rd COURT OF APPEALS
                                             (512) 469-7943                   AUSTIN, TEXAS
Board Certified Criminal Law                                              8/25/2015
                                                                                (512)9:17:53
                                                                                     474-5594AM
                                                                                              - fax
And Criminal Appellate Law by                                            wetzel_law
                                                                            JEFFREY @1411west.com
                                                                                       D. KYLE
The Texas Board of Legal Specialization                        www.TexasCriminalAppealsLawyer.com
                                                                                   Clerk

                                            August 25, 2015

Jeffrey Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, TX
78711-2547

        Re: Crayton v. State, No. 03-14-00570-CR, in the Third Court of Appeals

Dear Clerk Kyle:

       In response to your notice of August 24, 2015, I will present argument on behalf
of the appellant on September 23, 2015, at 1:30 pm. Thank you for your attention and
cooperation in this matter.

                                                      Sincerely,

                                                      /s/ Richard E. Wetzel
                                                      Richard E. Wetzel
                                                      Attorney at Law